Citation Nr: 9920800	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  93-12 623	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for "weakness" of both 
upper extremities.

2. Entitlement to a rating in excess of 20 percent for 
multiple sclerosis with weakness of the right lower 
extremity.  

3. Entitlement to a rating in excess of 20 percent for 
multiple sclerosis with weakness of the left lower 
extremity.  

4. Entitlement to a compensable rating for diplopia of the 
right eye.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


REMAND

The veteran served on active duty from August 1965 to August 
1967.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1995, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) for further development.  The case is now, once more 
before the Board for appellate review. 

Based on various statements by his accredited representative 
during the course of  an informal hearing presentation in May 
1999, it would appear that the veteran seeks entitlement to a 
total disabilty rating based upon individual unemployability.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
upper extremity pathology, and the current severity of his 
service-connected lower extremity and eye disabilities.  More 
specifically, it is at present somewhat unclear whether the 
veteran does, in fact, suffer from multiple sclerosis, and, 
if so, whether that particular disorder is in whole or in 
part responsible for his current upper and lower extremity 
problems.  While on a number of occasions since the time of 
the veteran's initial diagnosis in 1973, there has been no 
evidence of multiple sclerosis, on various other occasions, 
all of the veteran's many problems have been attributed to 
that disorder.  Moreover, the veteran has experienced a 
number of both upper and lower extremity pathologies which 
may or may not have some relationship to his service-
connected multiple sclerosis.  At various times, these 
"problems" have been attributed to certain postservice (and 
therefore, nonservice-connected) motor vehicle accidents, 
while on other occasions, they have been determined to be the 
result of the veteran's multiple sclerosis.  Moreover, the 
veteran has at times been judged to "exaggerate" his 
symptoms, of late to the extent that he has chosen to utilize 
a motorized scooter for which there is no neurological 
justification.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  
Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 1997, the date of 
the veteran's most recent VA 
examination(s), should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be 
hospitalized for a period of observation 
and evaluation, during which he should be 
afforded additional VA orthopedic, 
neurologic, and ophthalmologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed upper extremity 
"weakness," and the current severity of 
his service connected lower extremity and 
right eye disabilities.  If at all 
possible, these examinations should be 
conducted by physicians who have not 
heretofore seen or evaluated the veteran.  
All pertient symptomatology and findings 
should be reported in detail.  Following 
examination, the appropriate examiner 
should specifically comment as to whether 
the veteran currently suffers from 
chronic upper extremity pathology 
(including "weakness"), and, if so, 
whether that patholgy is as likely as not 
the result of, or aggravated by, the 
veteran's service-connected multiple 
sclerosis (as opposed to some other, 
nonservice connected disability).  The 
examiner(s) should, in addition, 
specifically comment as to what, if any, 
portion of the veteran's lower extremity 
symptomatology is directly attributable 
to his multiple sclerosis.  Finally, the 
examining ophthalmologist should offer 
his opinion as to whether the vetean 
currently suffers from diplopia in the 
right eye, and, if so, the degree of that 
diplopia as defined by the provisions of 
38 C.F.R. Part IV, Diagnostic Code 6090 
(1998).  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiners prior to conduction and 
completion of their examinations.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if not, the RO should take corrective 
action.  

Following completion of the above, should the veteran's 
claims remain denied, the RO should issue a supplemental 
statement of the case, including those laws and regulations 
governing the evaluation of service-connected multiple 
sclerosis and its residuals.  An ample period of time for a 
response by the veteran and/or his representative should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By the REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives further notice.



		
	S. F Sylvester
	Acting Member, Board of Veterans' Appeals












 

